DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 39-59 prior to compact prosecution of the office action.
Applicant cancelled claims 1-38 and 60-66, prior to compact prosecution of the office action.
Status of claims:
Claims 39-59 are pending in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 39-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-59 attempts to define the subject matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing technical features necessary for achieving the result,.  Claim 39, 58 and 59 teaches provisioning procedure, wherein a batch profile handling parameter is common for a set of devices and are associated with matching identifier but Applicant fails to disclose actual technical features involved in said procedures. As well as necessary corresponding technical features for MNO entity and profile provisioning server.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 39-44, 46, 48, 49, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US20110122774) (hereinafter Hassan) in view of O’leary (US20140004827).
Per claim 39, Hassan provides a method for a handling subscription profile for a wireless device, the method being performed by the wireless device, the method comprising: performing, with a profile management entity and a profile provisioning server, a procedure for handling the subscription profile of the wireless device, during which procedure the wireless device obtains from the profile management entity  a message comprising a batch profile handling parameter and/or a matching identifier, wherein the batch profile handling parameter is common for a set of wireless devices  to which the wireless device belongs (paragraphs 0086-0089, a home subscriber server, i.e. a network operator entity, stores public identifiers; each public identifier is associated with a plurality of devices, see e.g. paragraph 0089: "Thus, the home router 102 and a device 114 may share a public identifier 508, multiple devices 114 may share a public identifier 508, etc. In one embodiment, all devices of the home network 104 share at least one public identifier." Furthermore, the devices can be wireless devices, see e.g. paragraph 0021, examiner interprets that a network operator is MNO, which includes profile provisioning server), and wherein the set 
In an analogous field of endeavor, O’Leary  discloses where upon receiving the message the wireless device provides to the profile provisioning server a message comprising the matching identifier as signed by the wireless device (paragraphs 0014 and 0016, i.e. a provisioning request from the wireless 
device; querying a certification server database for a record associated with the EUICC; identifying, based on the record, an MNO provisioning server for provisioning the EUICC; redirecting the wireless device to the MNO provisioning server and/or certification server processor receive(s) a query from a server regarding a wireless device containing an EUICC, the query including an identifier associated with the EUICC, select one of the plurality of records based on the received identifier matching the respective EUICC identifier, and send a reply to the server, wherein the reply includes information regarding an 
MNO provisioning server associated with the EUICC, examiner interprets identifier associated EUICC from the request of the wireless device and a matching identifier, as signed by the wireless device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of O’leary into Hassan, where Hassan provides Virtual Private Networks (VPNs), for example, have been use to create a secure connection between two devices located remotely from one another and connected via a public data network and O’leary provides radio communications, in particular, to systems and methods for remotely provisioning devices that use an embedded universal integrated circuit card in order more efficiency and reliability to provide a home location register (HLR) for the MNO is eventually provided with a record that enables the HLR to verify the IMSI's authenticity and the services to which it has access, see O’leary, paragraphs 0005 and 0016.
	Per claim 40, the combination discloses the method according to claim 39, wherein Hassan discloses the handling pertains to subscription download to the set of wireless devices (paragraph 0052, 
	Per claim 41, the combination discloses the method according to claim 39, wherein Hassan discloses the handling pertains to remote profile management of the set of wireless devices (paragraph 0052, Fig 1, i.e. the remote management server [RMS] RMS 118  remotely manages 214 a device 114 by transmitting the updated software module to the device 114).
	Per claim 42, the combination discloses the method according to claim 41, wherein Hassan  discloses the set of wireless devices are bound to a common batch profile handling parameter (paragraph 0089, i.e. Fig 5, each of these service profiles 510 is utilized by an IMS server, such as the CSCF 122 in handling communications to and from a device 114 associated with a public identifier).
	Per claim 43, the combination discloses the method according to claim 39, wherein Hassan discloses there is one single matching identifier common for all of the wireless devices in the set of wireless devices, or one range of matching identifiers for the set of wireless devices (paragraph 0089, i.e. the home router 102 and a device 114 may share a public identifier 508, multiple devices 114 may share a public identifier 508).

	Per claim 44, the combination discloses the method according to claim 39, wherein O’leary discloses a common confirmation code is selected for the set of wireless devices (paragraph 0028, i.e. a SIM vendor server 20 connects to the certification server 14 to request certification of an EUICC 12 [or, a batch of EUICCs] and the basic provisioning data from the certification server 14 may include an certification token.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of O’leary into Hassan in order for more efficiency and reliability to provide a home location register (HLR) for the MNO is eventually provided with a record that enables the HLR to verify the IMSI's authenticity and the services to which it has access where authenticity includes a certification token for batch EUICCs, see O’ leary, paragraphs 0005 and 0028.
 the HSS 124 may store a plurality of subscription profiles 500 for a plurality of subscribers.  Each subscriber profile 500 can 
include registration information for a home router 102 and a plurality of devices 114 and each 
subscriber profile may also comprise a unique identifier of the subscriber, such as an account number). 
 .	Per claim 48, the combination discloses the method according to claim 46, wherein Hassan discloses  the batch identifier is obtained from the profile management entity (paragraph 0061 and 0071, fig 1 and 5, i.e. the private identifier may be an IP Multimedia Private Identity (IMPI) and the pre-provisioned public identifier may be an IP Multimedia Public Identity (IMPU) for use in an IMS network of the service provider and subscription profiles are associated subscription services [offered by the service providers] and are associated with registration sets including identifiers mentioned above).
Per claim 49, the combination discloses the method according to claim 46, wherein Hassan discloses the procedure for handling the subscription profile at the wireless device comprises: obtaining the matching identifier for use when sending a message to the profile provisioning server (paragraph 0061, i.e. the network registration request comprises a registration set containing 
at least one of a globally unique private device identifier and a pre-provisioned public identifier.  In some embodiments, the private identifier and/or pre-provisioned public identifier are stored in memory of the device, where examiner interprets the request is sent to home router which is then sent to RMS 118 and/ or HSS 124 via service provider network 106, see fig 1) . 
	Per claim 58, refer to the same rationale as explained in claim 39 (examiner interprets processing circuitry as processor, see Applicant’s specification page 44 lines 3-8).
	Per claim 59, refer to the same rationale as explained in claim 39 (examiner interprets processing circuitry as processor, see Applicant’s specification page 44 lines 3-8).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

11.	Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan and O’leary in view of Sims et al. (US20170149827) (hereinafter Sims).
Per claim 47, the combination discloses the method according to claim 46, but fails to disclose  wherein the batch identifier is used as device identifier during registration with the SM-DS of an event of the handling of the subscription profiles.
In an analogous field of endeavor, Sims discloses the batch identifier is used as device identifier during registration with the SM-DS of an event of the handling of the subscription profiles (paragraph 0031, i.e. SM-DS module 130 provides two distinct functions.  A first is profile download request registrations, which allow SM-SR+ modules to register a list of eUICCs to permit future download profile packages to be made to those eUICCs and paragraph 0104,, Table 8 [group identifier GID associated with eUICC]), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Sims into Hassan and O’leary, where Sims provides relates to profiles as found on identity cards, including embedded universal integrated circuit cards (eUICCs) in order to provide a better quality of service by enabling policies associated with profiles that loaded on the terminals, instead of opening applications using different profiles that may negatively impact an network operator, see Sims, paragraphs 0019, 0022 and 0031 .

Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan and O’Leary as applied to claim39 above, and further in view of Yu et al. (US20200045544) (hereinafter Yu).
Per claim 52, the combination of Hassan and O’leary discloses the method according to claim 39, but fails to disclose wherein the batch profile handling parameter comprises an activation code for the set of wireless devices generated by the MNO entity.
	In an analogous field of endeavor, Yu discloses wherein the batch profile handling parameter comprises an activation code for the set of wireless devices generated by the MNO entity (paragraphs 0022 and 0125, i.e. generating profiles of corresponding activation codes where user terminal include various electronic devices).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Yu into Hassan and O’leary, where Yu provides a method for adding an authentication algorithm program, and a relevant device and system in order to provide a better quality of service by adding authentication program into eUICC which bounds profile package by using local profile assistant, see Yu, paragraphs 0007, 0009 and 0022.
Per claim 53, the combination discloses the method according to claim 52, wherein Yu discloses the activation code comprises a common matching identifier, and wherein the matching identifier is used in the procedure for profile handling for each wireless device in the set of wireless devices (paragraph 0022 and 0125, i.e. refer to same rationale in claim 52 and motivation, also the matching information may be at least one of the firmware version information of the eUICC, the EID issuer identifier of the eUICC [examiner interprets as common matching identifier as EID]).
Per claim 54, refer to the same rationale as explained in claim 53, see paragraph 0136, for a list of identifiers for the authentication programs of different versions of firmware version, EID issuer identifier and operating system version and etc… [as it relates to a user device or devices matching range of identifiers, examiner interpretation]).
Per claim 55, the combination discloses the method according to claim 53, wherein Yu discloses  the activation code is comprised in the message obtained from the profile management entity as part of the procedure for handling the subscription profile (paragraph 0021 and 0022, i.e. the MNO server may also add two ProfileType messages in the DownloadOrder, one ProfileType message is used to indicate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Yu into Hassan and O’leary order to provide a better quality of service by adding authentication program into eUICC which bounds profile package via profile message by using local profile assistant, see Yu, paragraphs 0007, 0009 and 0021 and 0022.
	Per claim 56, refer to the same rationale as explained in claim 55.
	Per claim 57, refer to the same rationale as explained in claim 53.
Allowable Subject Matter
14.	Claim 45, 50 and 51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647